Federated Funds Fidelity Bond Filing Contents of Submission: 1) (a) Copy of the Financial Institution Investment Company Asset Protection Bond (“Bond”) received on January 8, 2010 for filing as required by Rule 17g-1(g)(B)(i);* (b) Copy of the National Union Fire Insurance Company of Pittsburgh, PA Follow Form Bond (“Bond”) received on January 20, 2010 for filing as required by Rule 17g-1(g)(B)(i);** (c) Copy of the Financial Institution Excess Follow Form Certificate (“Bond”) received on February 23, 2010 for filing as required by Rule 17g-1(g)(B)(i);*** (d) Copy of the National Union Fire Insurance Company of Pittsburgh, PA Follow Form Bond (“Bond”) received on April 15, 2010 for filing as required by Rule 17g-1(g)(B)(i); 2) Copy of the resolutions of a majority of the Funds’ Board and of the Executive Committee of the Funds’ Board, respectively, approving the amount, type, form and coverage of the Bond, and the portion of the premium to be paid by such company as required by Rule 17g-1(g)(B)(ii);* 3) Copy of a statement showing the amount of the single insured bond which each investment company would have provided and maintained had it not been named as an insured under a joint insured bond;* 4) As required by Rule 17g-1(g)(B)(iv), the period for which premiums have been paid is October 1, 2009 to October 1, 2010; and 5) Copy of the amendment, received April 7, 2010, to the agreement between the investment company and all of the other named insureds as required by Rule 17g-1(g)(B)(v).**** *Incorporated by reference to the Fidelity Bond filing submitted on January 15, **Incorporated by reference to the Fidelity Bond filing submitted on January 26, ***Incorporated by reference to the Fidelity Bond filing submitted on March 3, ****Incorporated by reference to the Fidelity Bond filing submittedon April 16, 2010. National Union Fire Insurance Company of Pittsburgh, Pa. EXECUTIVE OFFICES 175 Water
